PER CURIAM: *
Alberto Castruita-Escobedo was convicted of illegal reentry and was sentenced within the guidelines range to 41 months of imprisonment and three years of supervised release. He contends that his sentence is substantively unreasonable and greater than necessary to satisfy the 18 U.S.C. § 3553(a) factors. However, he fails to demonstrate any error with respect to the substantive reasonableness of his sentence. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009); United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008).
The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.